Code of Ethics Statement Background As an investment adviser registered under the Investment Advisers Act of 1940 (the “Act”), J.A. Forlines, LLC (the “Adviser”) is subject to Rule 204A-1. This rule requires registered investment advisers to adopt a code of ethics to: (i) set forth standards of conduct expected of advisory personnel (including compliance with federal securities laws); (ii) safeguard material non-public information about client transactions; and (iii) require “access persons” to report their personal securities transactions. In addition, the activities of an investment adviser and its personnel must comply with the broad antifraud provisions of Section 206 of the Advisers Act, and personal securities transactions must generally be reported under Rule 204-2 under the Advisers Act. Introduction As an investment adviser firm, we have an overarching fiduciary duty to our clients. They deserve our undivided loyalty and effort, and their interests come first. We have an obligation to uphold that fiduciary duty and see that our personnel do not take inappropriate advantage of their positions and the access to information that comes with their positions. The Adviser holds their directors, officers, and employees accountable for adhering to and advocating the following general standards to the best of their knowledge and ability: · Always place the interest of the clients first and never benefit at the expense of advisory clients. · Always act in an honest and ethical manner, including in connection with, and the handling and avoidance of, actual or potential conflicts of interest between personal and professional relationships. · Always maintain the confidentiality of information concerning the identity of security holdings and financial circumstances of clients. · Fully comply with all applicable laws, rules and regulations of federal, state and local governments and other applicable regulatory agencies. · Proactively promote ethical and honest behavior with the Adviser, including, without limitation, the prompt reporting of violations of, and being accountable for adherence to, this Code of Ethics. Failure to comply with the Adviser’s Code of Ethics may result in disciplinary action, including termination of employment. Prohibited Purchases and Sales Insider Trading In accordance with Section 204A, J.A. Forlines, LLC strictly prohibits trading personally or on the behalf of others, directly or indirectly, based on the use of material, non-public or confidential information. The firm additionally prohibits the communicating of material non-public information to others in violation of the law. Employees who are aware of the misuse of material nonpublic information should report such to the CCO. This policy applies to all firm employees and associated persons without exception. The SEC defines material by saying “Information is material if ‘there is a substantial likelihood that a reasonable shareholder would consider it important’ in making an investment decision.” Information is nonpublic if it has not been disseminated in a manner making it available to investors generally. Please note that SEC’s position that the term “material nonpublic information” relates not only to issuers but also to the adviser’s securities recommendations and client securities holdings and transactions. Personal Securities Transactions a. Initial Public Offerings (IPO’s) Except in a transaction exempted by the “Exempted Transactions” section of this Code of Ethics, no access person or other employee may acquire, directly or indirectly, beneficial ownership in any securities in an Initial Public Offering. b. Limited or Private Offerings Except in a transaction exempted by the “Exempted Transactions” section of this Code of Ethics, no access person or other employee may acquire, directly or indirectly, beneficial ownership in any securities in a Limited or Private Offering without first obtaining approval from the CCO. If authorized, investment personnel are required to disclose that investment when they play a part in any client’s subsequent consideration of an investment in the issuer. c. Blackout Periods Access persons are prohibited from executing a securities transaction during a day where the firm is executing its ETF models on behalf of clients; however, in appropriate cases the CCO may waive such prohibition at his discretion if all client trades have been cleared or executed or if a separate Trading Research area, separate from Client Trading is active. This policy does not apply to transactions that do not present the potential for conflicts of interest, as set forth under the “Exempted Transactions” section of this policy. d. Short-Term Trading ETFs held in client accounts may be purchased and sold, or sold and repurchased, within 30 calendar days by investment personnel if our model methodology and macro conditions warrant those trades in the best interest of clients. This is particularly true in volatile markets where preservation of capital for clients is paramount. e. Miscellaneous Restrictions a. Margin Accounts Investment personnel are prohibited from purchasing securities on margin, unless pre-cleared by the CCO. b. Short Sales Investment personnel are prohibited from selling any security short that is owned by any client of the firm, except for short sales “against the box”. Exempted Transactions The prohibitions of this section of this Code of Ethics shall not apply to: · Purchases or sales affected in any account over which the access person has no direct or indirect influence or control. · Purchases which are part of an automatic investment plan, including dividend reinvestment plans. · Purchases effected upon the exercise of rights issued by an issuer pro rata to all holders of a class of its securities, to the extent such rights were acquired from such issuer, and sales of rights so acquired. · Acquisition of securities through stock dividends, dividend reinvestments, stock splits, reverse stock splits, mergers, consolidations, spin-offs, and other similar corporate reorganizations or distributions generally applicable to all holders of the same class of securities. · Open end Investment Company shares other than shares of investment companies advised by the firm or its affiliates or sub-advised by the firm. ·
